 In the Matter Of MALONE BRONZE POWDER WORKS, INC., ANDMALOND-ALUMINUM CORPORATION 1_andALUMINUM & BRONZE POWDERWORKERS UNION No. 21211, AFFILIATED WITH THE A. F. OF L. .Case No. C-1072.-Decided September 12,1939Aluminum andBronze Powder ManufacturingIndustries-,Settlement:stipu-lation providing for compliancewith theAct-Order:entered on stipulation.Mr..Peter J. Crotty,andMr. John H. Dorsey;for the Board.Buckley & Buckley,byMr. David A. Buckley, Jr.,of New YorkCity, andMooredHerron, by George J. Moore,of Malone,N. Y.,.for the respondents.Mr. John J. Walsh,of Utica,N. Y., for the Union.Mr. F. Hamilton Seeley,of counsel to the Board.DECISION.ANDORDERSTATEMENT OF THE CASEUpon charges, amended charges, and supplement to- amended.charges. duly filed by Aluminum &BronzePowder Workers UnionNo. 21211, affiliated with the A. F. of L., herein called the Union, the,National LaborRelationsBoard, herein called the Board, by theRegional Director for the Third Region (Buffalo, New York),issuedits complaint, dated September 10, 1938, againstMalone BronzePowder Works, Inc., and Malone Aluminum Corporation,Malone,.NewwYork, herein called the respondents,allegingthat the respond-ents had engaged in and were engaging in unfair labor practicesand(5) and Section 2 (6) and (7) of the National Labor Relations Act,.49 Stat. 449, herein called the Act.Copies of the complaint andnotice of hearing thereon were duly served upon the respondents andthe Union..I Incorrectly designated in the amended charge and the complaint as Malone Bronze-Powder Works,Inc., and its wholly controlled subsidiary Malone Aluminum Corporation..This was corrected by motionat the hearing.15 N. L. R. B., No. 26.203 204DECISIONS OF NATIONAL LABOR RELATIONS BOARDConcerning the unfair labor practices, the complaint, as amendedat the hearing alleged, in substance, that the respondents (1) fostered,encouraged, sponsored, dominated, and interfered with the forma-tion, enlistment of members, and administration of a labor organiza-tion of employees known as "the committee of four" at their Malone,New York, plants and contributed financial and other support thereto ;'(2) although a majority of the'respondents' employees in an appro-priate unit had designated the Union as their representative for thepurposes of collective bargaining, refused to bargain collectively withthe Union as the exclusive representative of all the employees in saidunit; (3) discriminated in regard to the hire and tenure of employ-ment. of two employees, Charles Boyer 2 and Myers Mallett,. becauseof their membership in and affiliation with the Union, and one em-ployee, Alfred B. Blair,' because of his sympathies with the aimsand ideals of labor organization, and because they engaged in con-certed activities with other employees of the respondents for the pur-poses of collective bargaining and other mutual aid and.protectionand thereby discouraged membership in the Union; (4) locked outtheir employees in order to discourage the membership of their em-ployees in and their affiliation with the Union; 'and by the above-mentioned activities and by threatening to close their Malone, NewYork, plants, threatening to move their Malone, New York, plantselsewhere, and other acts, interfered with, restrained, and coercedtheir employees in the exercise of the rights guaranteed in Section 7.of the Act.On September 20, 1938, the respondents filed their.answer to thecomplaint in which they admitted the allegations concerning the.nature and scope of their businesses but denied the allegations con-cerning the unfair labor practices.Pursuant to notice duly served upon all parties, a hearing washeld on October 3, 4, 5,4 10, 11, 12, 13, and 14, 1938, at Malone, NewYork, before Wright Clark, the Trial Examiner duly designated bythe Board.The respondents and the Board were represented bycounsel; the Union was represented by its business agent.All partiesparticipated in the hearing and were afforded full opportunity to beheard, to examine and, cross-examine witnesses, and to introduce evi-dence bearing upon the issues.At the opening of the hearing, coun-sel for the Board amended the complaint so as to include the discharge.ofAlfred B. Blair as one of the alleged unfair labor practices.Therespondents' counsel objected to this amendment upon the ground of' Incorrectly spelled Boyea in the amended charge and complaint.8 Incorrectly spelled Bellair in the supplement to the amended charge and the amend-,ment to the complaint.At the request of the respondents'counsel, the hearing was adjourned for 5 days. MALONE BRONZE POWDER WORKS, INC.205surprise and upon the further ground that he was entitled to 5 days-in which to file an answer thereto.This objection was overruled bythe Trial Examiner.Since the respondents were granted an ad-journment of the hearing for-5 days at the conclusion of the Board'scase in order to permit them to obtain witnesses and prepare their-defense, we find that the respondents were not prejudiced by the-Trial Examiner's ruling.During the hearing, Malone IndependentUnion, a labor organization claiming to represent employees directly-affected by the proceeding, filed a petition for leave to intervene.This petition was denied by the Trial Examiner.During the courseof the hearing, the Trial Examiner made other rulings upon motions.and upon objections to the admission of evidence.The Board has.reviewed the rulings of the Trial Examiner and finds that no prejudi-cial errors were committed.The rulings are hereby affirmed.On November .26,-.1938, the Trial Examiner filed his Intermediate-Report in which he found that the respondents had committed unfair-labor practices affecting commerce within the meaning of Section8 (1), (3), and (5) of the Act.He recommended that the respond-ents cease and desist from their unfair labor practices, reinstate to his-former position Alfred B. Blair with back pay ; upon request, bargaincollectivelywith the Union as the exclusive representative of its-employees within an appropriate unit; and post appropriate notices.He -further recommended that the complaint be dismissed in regardto Charles Boyer and Myers Mallett; the alleged violation of Sec-tion 8 (2)' of the Act; and the alleged lock-out.On December 9, 1938, the respondents filed-their exceptions to the-Intermediate Report and, pursuant to leave granted by the Board,.filed a brief on January 26, 1939..Thereafter, 'counsel for the Board and the respondents entered intoa stipulation in settlement of the case, the Union having approved theterms thereof in advance.The stipulation provides as follows :STIPULATIONIt is hereby stipulated by and between counsel for Malone-Bronze Powder Works, Inc., and Malone Aluminum Corpora-tion, hereinafter' referred to as respondents; and counsel for the-National Labor Relations Board that :1.Upon the basis of the pleadings, transcript, and Intermediate-Report, the National Labor Relations Board may enter its order-in the above-entitled matter in the following form :ORDEROn the basis of this stipulation, and pursuant to Section 10 (c)-,of the National Labor Relations Act, the National Labor Rela-- 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDtionsBoard hereby orders that respondents, Malone BronzePowder Works, Inc., and Malone Aluminum Corporation, andtheir officers, agents, successors, and assigns shall :1.Take the following affirmative action which the Board findswill ,effectuate the policies of the Act :(a)Offer to Alfred B. Blair immediate and full reinstate-ment to his former position without prejudice' to his seniorityand other rights and privileges;(b)Make whole Alfred B. Blair for any loss of pay he hassuffered by reason of his discharge or by the refusal of respond-ents to reinstate him, by paying to said Alfred B. Blair the sum'of $200.(c)Post immediately in conspicuous places throughout theirMalone, New York, plants, and maintain for a period of at least:sixty (60) consecutive days the following notice :NOTICEThe Malone Bronze Powder Works, Inc., and Malone Alumi-num Corporation, and their officers, agents, successors, andassigns will not :(a) In any manner interfere with, restrain, or coerce theiremployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purposes of collective bargaining or-other mutual aid or protection, as guaranteed in Section 7 of theNational Labor Relations Act.(b)Discourage membership in any labor organization of their'employees by in any manner discriminating in regard to their'hire and tenure of employment, or any term or condition of theiremployment, because of membership- in any labor organization.(d)Notify the Regional Director for the. Third Region.(Buffalo, New York) in writing within ten (10) days from the-date of this order what steps respondents have taken to comply'herewith.2.Respondents consent to the entry by the United States Cir-ing an order of the Board in the form above, and expressly waive-their right to receive notice of the filing of an application for-the entry' of such a decree.3.This stipulation is subject to the approval of the NationalLabor Relations Board. It is understood and agreed that in the,event this stipulation is not approved by the Board, the provi-sions hereof shall be null and void and shall be without prejudice l1ALONE BRONZE POWDER WORDS, INC.207to the respective claims of the parties hereto, and the partiesshall be relegated to the position they were in immediately priorto the execution of this stipulation, and this stipulation will notbe used as evidence in this or any other case.4.The approval of the consent order set forth in paragraph 1.above by the Board and the execution of this stipulation shallconclude all matters arising in this case and the rights of allparties, but shall not preclude the taking of any steps necessaryto procure the entry of a consent decree enforcing the Board'sorder in the United States Circuit Court of Appeals for theSecond Circuit in the event that Malone Bronze Powder Works,Inc., and Malone Aluminum Corporation do not comply withthe terms, of this stipulation.IT IS FURTHER UNDERSTOOD AND AGREED that this stipulationembodies the entire, agreement between the parties and that thereis no verbal agreement of any kind which varies, alters, or addsto this stipulation.On August 15, 1939, the Board issued its order approving the abovestipulation and making it a part of the record herein.Upon the basis of the above stipulation and the entire record in thecase, the Board makes the following :.FINDINGS OF FACTI.THE BUSINESS OF THE'RESPONDENTSMalone Bronze Powder Works, Inc., is a New York corporationwith its principal office and place of business located.in the Countyof New York, New York. At Malone, New York, it operates a plant,which is the part of its business here involved, where it engages inthe production and sale of bronze powder.The raw materials usedby this respondent are copper and zinc.During the period fromSeptember 1, 1937, to August 31, 1938, this respondent purchased over$100,000 worth of such raw materials, of which 98 per cent wereshipped to the respondent from outside the State of New York.Theapproximate-value of the finished products of this respondent duringthe same period was over $150,000.Forty per cent of such productswere shipped to points outside the State of New York.Malone Aluminum Corporation is a New York corporation with itsprincipal office and place of business located in the County of Frank-lin,New York. . At Malone, New York, it operates a plant which is,the part - of. its business here involved, where it engages in the pro-duction and sale of aluminum powder.The raw material used by itis aluminum scrap.During the period from September 1, .1937, to 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDAugust 31, 1938, this respondent purchased approximately $80,000worth of such raw material, of which approximately 75 per cent wasshipped to the respondent from outside the State of New York.The:,approximate value of,the'finished products of this respondent duringthe same period was approximately $100,000, all of which were shipped.to points outside the State of New York.We find that the above-described operations of the respondents con-stitute a continuous flow of trade, traffic, and commerce among theseveral States.ORDERUpon the basis of the above findings of fact, stipulation, and the-entire record in the case, and pursuant to Section 10 (c) of the Na-tionalLabor Relations Act, the National Labor Relations Boardhereby orders that Malone. Bronze Powder Works, Inc., and MaloneAluminum Corporation, and their officers, agents, successors, andassigns, shall :1.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Alfred B. Blair immediate and full reinstatement tohis former position without prejudice to his seniority and otherrights and privileges ;(b)Make whole Alfred B. Blair for any loss of pay he has sufferedby reason of his discharge or by the refusal of respondents to rein-state him, by paying to said Alfred B. Blair the sum of $200.(c)Post immediately in conspicuous places throughout theirMalone, New York, plants,, and maintain for a period of at least sixty(60) consecutive days the following notice:NOTICEThe Malone Bronze Powder Works, Inc., and Malone AluminumCorporation, and their officers, agents, successors, and assigns will not(a) In any manner interfere with, restrain or coerce their em-ployees in the exercise of their rights to self-organization, toform, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engagein concerted activities for the purposes of collective bargainingor other mutual aid or protection, as guaranteed in Section 7 ofthe National Labor Relations Act.(b), Discourage membership in any labor organization of theiremployees by in any manner discriminating in regard to theirhire and tenure of employment, or any term or condition of theiremployment, because of membership in any labor organization. MALONE BRONZE POWDER WORKS, INC.209(d)Notify the Regional Director for the Third Region (Buffalo,New York) in writing within ten (10) days from the date of thisOrder what steps the respondents have taken to comply herewith.AND IT Is FURTHERORDEREDthat the complaint, as amended, be, andit hereby is, dismissed with respect to the allegations (1) that therespondents have engaged in unfair labor practices within the mean-ing of Section 8 (2) of the Act; (2) concerning Charles Boyer andMyers Mallett; (3) the lock-out of the respondents' employees; and;(4)that the respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (5) of the Act.